ITEMID: 001-82546
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MAKHAURI v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 2;Violation of Art. 13+2
JUDGES: Christos Rozakis
TEXT: 6. The applicant was born in 1959 and was a resident of Grozny, Chechnya. She currently lives in Ingushetia.
7. The submissions of the parties with regard to the facts concerning the circumstances of the attack on the applicant and the ensuing investigation are set out in Part A below. A description of the documents submitted to the Court is contained in Part B.
8. In April 2004 the applicant produced a detailed account of the attack on her. She submitted that, prior to 1999 she lived at 201 Pugacheva Street in the Tashkala settlement in the Staropromyslovskiy district of Grozny. She lived in a private house together with her husband and five children, born in 1980, 1982, 1986, 1987 and 1997. In September 1999 the applicant's four elder children went to Ingushetia to stay with relatives, while the applicant, her husband and their youngest child remained in Grozny to look after the house and property.
9. In October 1999 hostilities resumed in Chechnya between Russian forces and Chechen fighters. Grozny and its suburbs came under heavy bombardment. Staropromyslovskiy district, situated in the northern and central parts of the city, was bombarded from the air and by artillery. The applicant submits that most residents of the district left for safer areas. Following heavy fighting, as of December 1999 the Russian forces started to regain control over the city from the north, and by the end of January 2000 the central parts of the city were finally taken.
10. At the end of October 1999 the applicant and her family also moved to Ingushetia to flee the bombardments. There they rented housing in the village of Nesterovskaya. In Nesterovskaya the applicant met her neighbour from Grozny, Larisa (also known as Satsita) D.
11. On 20 January 2000 the applicant saw a programme on the all-Russian ORT TV station about the situation in Grozny. The report allegedly stated that the Tashkala settlement had been brought under full control of the federal forces and that civilians had started to return. The applicant and Larisa D. decided to go to Grozny to check up on their houses. In addition the applicant wanted to retrieve the documents relating to her children.
12. On the morning of 21 January 2000 the applicant and Larisa D. set off for Grozny. The applicant took her passport and 500 roubles (RUR), of which she paid RUR 100 for the bus trip to the outskirts of Grozny. They spent the night of 21 to 22 January with the applicant's relatives in Grozny. On 22 January 2000 at a military roadblock where about 20 other women were waiting to be let through, they met another neighbour from Tashkala, Nura T., who had also seen the news about the return of civilians. At that time the applicant did not know Nura's family name. Nura joined them, and the three of them went to Tashkala on foot.
13. When they reached the applicant's house, they saw that the house had been destroyed. The applicant was unable to find the documents. The women consoled her and they went to Larisa D.'s house, also situated in Pugacheva Street. They had walked another block when they noticed, 60-90 metres further along the street, a group of 30-40 soldiers and three or four armoured personnel carriers (APCs). The soldiers were taking valuables out of the houses and stacking them into the APCs. The applicant and the other two women were aware of stories about soldiers killing witnesses to looting and became very scared. They immediately turned around and were about to walk away, but the soldiers noticed them and ordered them to approach and to produce identity documents. The soldiers were dressed in camouflage uniforms, spoke Russian and addressed each other as “Lekha” and “Magomed”. Some spoke with an accent and the applicant guessed that they were from the Northern Caucasus.
14. The applicant's passport was in order, as were the passports of the other women, and all three had permanent addresses in Grozny. The soldiers checked their passports and told the women to empty their bags and pockets. They then asked if they had forgotten anything, but the applicant was too frightened to understand that they probably meant “any valuables”. The soldiers accused them of being fighters' informants and told them to get into the APCs to be taken to the military commander's office for an identity check. The women were scared to get into the APC and asked if they could walk instead. The soldiers permitted them to walk, but they were blindfolded with their own scarves. When the women asked why they had covered their eyes, the soldiers replied rudely that it had been “an order from the superior”.
15. They walked about 50 metres further and the soldiers took them into the courtyard of a destroyed house. The applicant walked first and the other two women followed her. She sensed that something was wrong, lifted her scarf and saw a machine gun being aimed at her. The soldiers shot into the air and forced the women into the entrance of a half-destroyed shed. The women started to weep and to plead for mercy. Nura approached the soldiers, while the applicant and Larisa D. stood by the entrance, and asked the soldiers what they wanted from them and asked them to spare their lives. Then one of the soldiers shot Nura in the head. They then shot at Larisa and the applicant. Larisa was in front and received most of the bullets; the applicant was also wounded. She fell, hit a concrete step with her head and lost consciousness.
16. She was woken by the pain in her ear when one of the soldiers tore a golden earring from her. The soldiers also picked up her ring and a chain from her neck. She realised that she should pretend to be dead or they would kill her. She fainted again.
17. She awoke for the second time to a strong pain in her leg and when she opened her eyes she realized that Larisa and herself were lying partially within the shed, with their legs on the steps outside, covered with a mattress which had been set on fire. The mattress was too damp to burn and was smouldering, but the applicant smelled diesel and realised that it had been spilled around. Her leg was burnt. Nura's body was lying a few metres away. The applicant then heard the sound of a car leaving. She climbed out of the shed, took a few steps and fainted again.
18. When she regained consciousness, she had lost a lot of blood and was very weak. She could not walk, so she crawled out into the street. She made it about 300 metres to the cellar of a five-story building called “the pilots' house” in Reznaya Street, where she knew someone was living. When she reached the cellar it was already dark. She started to knock on a pipe leading into the cellar, and was picked up by some elderly women who lived in the cellar. They carried her into the cellar and gave her first aid. The applicant had received a perforating wound – the bullet had entered her right arm and exited on the left side of her neck.
19. On the following day the women told her that the soldiers had been looking for her because they had not found her body at the place where the killings had taken place. Soldiers visited their cellar but the women dressed the applicant in their clothes and told them that she was one of them. They told her that two girls from 166 Derzhavina Street had stayed with them 1012 days before that and that their relatives had also been killed (see Tangiyeva v. Russia, no. 57935/00).
20. On 24 January 2000 two of the applicant's relatives came from Ingushetia to pick her up. They were alerted by neighbours who had found her passport with bullet holes in it. With the assistance of a military officer the applicant got to Ingushetia.
21. The applicant submitted a hand-drawn plan of the relevant part of the district indicating the places to which she referred.
22. It appears that the applicant did not seek to make any direct contact with law-enforcement bodies immediately after the attack. Nevertheless the events in the Staropromyslovskiy district, including the attempt on the applicant's life, became known to the relevant authorities shortly afterwards as a result of NGO and media reports.
23. The applicant spent two months in Ordzhonikidze village hospital, where her wounded hand was operated on. In the hospital she was visited by a number of Russian and foreign journalists and members of human rights NGOs. The applicant submitted copies of press articles and NGO reports in which her story had been related. She was also visited by Nura's and Larisa D.'s relatives, who later told her that they had found their bodies and buried them.
24. Several human rights NGOs contacted the law-enforcement authorities in relation to the events in the Staropromyslovskiy district of Grozny in January 2000, when several dozen local residents were allegedly executed by unidentified detachments of the Russian military.
25. In February 2000 Human Rights Watch issued a report entitled “Civilian Killings in the Staropromyslovskiy District of Grozny”, in which it accused the Russian forces of murdering at least 38 civilians between late December 1999 and mid-January 2000. Human Rights Watch interviewed survivors, eyewitnesses and relatives of the dead. The report contained information about the deaths of Larisa D. and Nura T., based on an interview with the applicant in Ingushetia.
26. On 10 February 2000 Human Rights Watch contacted the Russian authorities, including the President, the Prosecutor General and the Minister of Defence, with a request to investigate credible allegations of murders of at least 38 civilians in the Staropromyslovskiy district, with reference to the applicant's case.
27. On 14 February 2000 the NGO Memorial addressed the Prosecutor General with information about the applicant's case. It requested that a criminal case be opened on the basis of the applicant's statement concerning the attack on her and the murders of Larisa D. and Nura by Russian soldiers. On 15 and 25 February 2000 Memorial was informed by the Chief Military Prosecutor's Office that their letters had been forwarded to the military prosecutor of the Northern Caucasus circuit. On 18 April 2000 Memorial forwarded to the prosecutors additional information concerning the applicant, including her temporary address in Ingushetia.
28. On 9 June 2000 the military prosecutor of military unit no. 20102 (located in Khankala, the main Russian military base in Chechnya) replied to Memorial with information concerning several cases of alleged crimes against civilians. According to this letter, a criminal investigation had been opened on 31 May 2000 in response to the applicant's complaint under Article 105 part 2 of the Criminal Code (murder in aggravating circumstances).
29. On 18 August 2000 the applicant received a telegram summoning her to the Khankala military base on 19 August 2000 at 11 a.m. “to take part in the investigative actions related to the murder of Nura D.” (the telegram referred to Larisa's family name). The applicant did not go to Khankala, because it was the largest Russian military base, heavily guarded and surrounded by numerous checkpoints, and she was afraid to travel there alone. In October 2000 some officers from the military prosecutor's office came to the applicant's temporary lodging in Ingushetia; however, she was in hospital at the time.
30. In February 2001 Human Rights Watch issued a Memorandum on Domestic Prosecutions for Violations of International Human Rights and Humanitarian Law in Chechnya, in which it reported a lack of progress in the investigation into the attack on the applicant and into other killings committed in the Staropromyslovskiy district at the same time.
31. On 19 November 2003 Memorial wrote a letter to the Military Prosecutor of the Northern Caucasus Circuit, with a copy to the Chief Military Prosecutor, asking for details of the criminal investigation into the attack on the applicant. The letter also contained a request for access to the investigation file by the applicant or her representatives. On 26 December 2003 the Chief Military Prosecutor forwarded the request to the Military Prosecutor of the Northern Caucasus and referred to “criminal case no. 34/33/0262-00” concerning the murder of two women, referred to by their last names, and the wounding of the applicant. From this letter the applicant for the first time learned the number of the criminal case file and Nura's family name. No further information was received.
32. The applicant submitted that she was never informed whether she had been granted victim status in the criminal proceedings.
33. As a result of the wound received on 22 January 2000 the applicant's left arm was left partially paralysed and she suffered from pains and cramps in that arm. In July 2000 and October 2001 the applicant underwent operations on her left arm in a hospital in Kazakhstan. Each time she remained in hospital for about a month. She submitted the relevant medical documents. In July 2003 she again spent a week in hospital. In 2002 she was granted disabled status and receives a monthly disability pension of RUR 1,044 (30 euros (EUR)). She continues to live in Ingushetia, where she rents an apartment; her house and all her property in Chechnya have been destroyed. The applicant submitted that she continued to suffer from the effects of the attack: she could no longer lift weights heavier than five kilograms, she was scared to return to Chechnya, was afraid for her family and had nightmares. The applicant submitted that she was afraid of men in camouflage uniform and every time she saw them she had panic attacks.
34. The Government in their observations submitted that the attack on the applicant had been the subject of two criminal investigations. One was opened in May 2000 by the military prosecutor of military unit no. 20102 following an application by Memorial, and the second one was opened by the Staropromyslovskiy District Prosecutor's Office in September 2003, on the basis of material taken from criminal investigation no. 12038 into the “mass murder of civilians in the Katayama settlement”. The investigations were joined in July 2004 under file number 50100 (see Part B below for a description of the documents from the investigation file).
35. According to the Government, the investigation established that on 22 January 2000 the applicant and two other women had been detained in Grozny by unidentified persons wearing masks and camouflage uniforms and armed with automatic weapons, under the pretext of conducting an identity check. They were then brought to the house at 204 Koltsova Street and shot. The two other women were killed, while the applicant sustained firearm wounds and was brought to Sunzhenskiy Hospital in Ingushetia. The investigation was adjourned and reopened on several occasions, but failed to identify the culprits. It did not establish the involvement of servicemen of the Ministry of the Interior, the Federal Security Service (FSB) or the army in the crime. The applicant was questioned as a witness and later as a victim, and was granted victim status on 14 July 2004.
36. The parties submitted numerous documents concerning the attack and the investigation into it. The main documents of relevance are the following:
37. The Government submitted a copy of the investigation file in criminal case no. 14/33/0262 (joined in July 2004 with criminal case no. 50100), which comprises four volumes (about 700 pages), and a list of documents contained therein. The most important documents contained in the file can be summarised as follows:
38. On 3 May 2000, following a letter from the Memorial Human Rights Centre, the military prosecutor of military unit no. 20102 based in Khankala opened a criminal investigation under Article 105 part 2 (a) and (j) of the Criminal Code concerning the murders of two women and the wounding of the applicant by “unidentified soldiers” on 22 January 2000. The file was assigned the number 14/33/0262-00D. In December 2003 the investigation was transferred to the civilian Chechnya Prosecutor's Office.
39. Independently of the above, in May 2000 the Grozny Town Prosecutor's Office opened criminal case file no. 12038 into “the mass murder of civilians in the Katayama settlement by the '205th brigade'”, following the publication of an article entitled “Freedom or Death” in the Novaya Gazeta newspaper on 27 April 2000. In September 2003 the investigation decided that the information concerning the attack on the applicant and the killing of the two women constituted a separate episode and forwarded the relevant part of the file to the Staropromyslovskiy District Prosecutor for further investigation. On 9 September 2003 the district prosecutor's office opened criminal investigation file no. 50100.
40. In July 2004 the two files were joined at the Staropromyslovskiy District Prosecutor's Office under the number 50100.
41. The case file contains the applicant's “explanations” which she gave to a military prosecutor on 2 May 2000. The applicant gave a detailed account of the attack, including the description of two soldiers aged about 18-20 who had shot her and her two companions. The applicant stated that she would be able to recognise at least one of them. The document did not contain the applicant's new address.
42. On 20 July 2000 and in March 2001 the investigator from the military prosecutor's office requested prosecutors in Ingushetia to locate and question the applicant. On 18 August 2000 the applicant was invited by telex to report for questioning to the military prosecutor in Khankala.
43. On 9 April 2001 the military prosecutor in Ingushetia reported that the applicant had left for Chechnya and could not be questioned.
44. In August 2001 the applicant's neighbour in Grozny testified that the applicant occasionally came to Grozny but was afraid to stay there. He was aware that the applicant still suffered from the effects of the attack, feared men in uniforms and was afraid to speak about the incident.
45. Between October 2001 and January 2002 the investigation on several occasions requested the military and civilian prosecutors and the local Interior Ministry entities in Ingushetia to locate and question the applicant. Several of her relatives and neighbours were questioned about her whereabouts. In November 2001 the applicant's daughter (born in 1986) stated that her mother had left for Kazakhstan for treatment. In February 2002 another relative of the applicant in Ingushetia confirmed this information.
46. In April 2002 the applicant's sister-in-law Alimat U. testified that the applicant was living in Ingushetia but went every month to Grozny, where she was registered, to receive social-security benefits. She confirmed that the applicant continued to suffer from stress and was afraid of men in uniforms.
47. On 29 April 2002 the applicant was finally questioned in Ingushetia by a military prosecutor. She gave a detailed statement about the attack of 22 January 2000 and described in detail the servicemen who had detained the women, escorted them to the house in Koltsova Street and shot at them. She described their camouflage uniform as being “pale” in colour, similar to the one worn by the police, and stated that some of the men had been wearing black bulletproof jackets and carrying portable radios. The applicant stated that she could identify one of the servicemen, addressed by the others as “Magomed”.
48. The Chechnya Prosecutor's Office also took steps to find the applicant while investigating criminal case no. 12038 into the murders in the Staropromyslovskiy district. In October 2003 the applicant was questioned in Ingushetia about the circumstances of the attack. She confirmed that the perpetrators belonged to the federal forces, referring to the uniforms, military vehicles and the fact that they had spoken Russian.
49. On 3 June 2000 the military prosecutor questioned Larisa D.'s sister, Zara A., who testified that on 23 January 2000 she had learned from the applicant's relatives in Ingushetia of the death of her sister Larisa (Satsita) in Grozny. Also on 23 January the witness talked to the applicant in Sunzhenskiy Hospital. On 24 January 2000 the witness and two other women had gone to the house in Koltsova Street indicated by the applicant and found two bodies – that of her sister Larisa and a second woman. Larisa's body had numerous wounds to the chest area, while the body of the other woman had the upper part of the head missing. Both bodies had been damaged by animals. The witness concealed the bodies in the courtyard and left to seek help. Both women were buried around 28 January 2000 in one grave in the cemetery of the Oktyabrskiy sovkhoz, bordering on the Staropromyslovskiy district, with the assistance of a local imam. Zara A. agreed to identify the burial place and to allow her sister's body to be exhumed for the purposes of a forensic expert report. In November 2003 Zara A. was again questioned by civilian investigators in Grozny and confirmed her previous statements.
50. On 3 June 2000 the investigation questioned Larisa D.'s widower, Usman S., whose cousin was married to the applicant. He testified that on the morning of 21 January 2000 he had seen Larisa and the applicant to the bus to Grozny. Two days later he learnt that his wife, the applicant and a third woman had been shot in Grozny by servicemen. They had two daughters from the marriage. He did not object to the exhumation of his wife's body for forensic purposes. In November 2003 Usman S. was questioned by the civilian prosecutors and gave similar statements. In May 2004 he was again questioned and granted victim status in the proceedings. In July 2004 Usman S. was again questioned and this time he expressly objected to the exhumation of his wife's remains.
51. Zayna M., Larisa's other sister, and her husband Mouldi M. gave testimony in November 2001 which tallied with the statements of Zara A. They indicated, in addition, that near the body of Nura they had found her passport and thus learnt her family name. The passport was kept by the imam who later gave it to her relatives. They indicated the date of burial as 3 February 2000. Zayna M. also gave detailed statements about the discovery of the bodies. She stated that the clothes on the bodies of her sister and Nura had been opened, as if they had been searched. They found an open wallet which they guessed had belonged to Nura and an empty pouch which her sister Satsita had worn around her neck and where she had kept her gold jewellery. Zayna M. produced a detailed drawing of the site and gave a description of the district, indicating the places to which she had referred. She indicated the locations occupied by the military units, but could not identify those units by name or by any other means. She also stated her firm conviction that the murders had been committed by servicemen, based on the accounts of the applicant and the women who had sheltered her in the cellar. The witness asserted that by 20 January 2000 there had been no fighters left in the district, and that therefore the armed men could only have been soldiers. On 8 November 2001 Zayna M. was granted victim status.
52. In November 2001 the local imam testified that on 3 February 2000 he had assisted in the burial of two women found in the courtyard of a house in Koltsova Street with gunshot wounds. He identified them as Larisa D. and Nadezhda (Nura) T.
53. In November 2001 the investigation forwarded requests for information about the family of Nura T. to the town of Achkhoy-Martan where her family had lived.
54. The investigation questioned a number of local residents of the Staropromyslovskiy district in an attempt to find witnesses to the attack on the applicant. Other local residents did not have any additional information, because they had spent the winter of 1999-2000 away from Grozny.
55. On 1 June 2000 the Staropromyslovskiy district civil registry office issued a death certificate for Satsita Akhmadovna D. The date and place of death were recorded as 21 January 2000, Staropromyslovskiy district of Grozny. Death had occurred as a result of a gunshot wound to the head, according to death certificate no. 95 issued on 29 May 2000 by [Grozny] City Hospital no. 3.
56. The investigation requested the corresponding information from the hospital, which in November 2001 replied that the medical document had been issued on the basis of a report by an officer of the Staropromyslovskiy VOVD dated 27 May 2000.
57. The investigation also tried unsuccessfully to find out whether the death of Nura T. had been recorded by the medical authorities or by the civil registry bodies in Grozny or Achkhoy-Martan.
58. On 27 June and 29 July 2000 the military investigators examined the courtyard of the house at 204 Koltsova Street. During the first examination in the courtyard they collected 71 cartridges from 5.45 mm automatic rifles and 62 cartridges from 7.62 mm automatic rifles. During the second examination they collected one 5.45 mm calibre bullet. Some photographs and a drawing of the site were annexed to the reports.
59. On 11 August 2000 the ballistics expert report concluded that the bullet had come from a standard round of ammunition used for Kalashnikov automatic rifles with a calibre of 5.45 mm, and that no other information could be obtained owing to the deformation of the bullet.
60. On 18 August 2000 the investigator forwarded the collected cartridges for a ballistics report. However, it appears that on the same day the military prosecutor of the Northern Caucasus military circuit ordered that the compilation of an expert report would serve no purpose and its conclusions would have no evidential value, given the length of time (over five months) that had elapsed between the murders and the collection of the cartridges.
61. A further examination of the site was carried out in November 2001 when the investigators, together with Zayna M., Larisa D.'s sister, travelled around the Staropromyslovskiy district. Zayna M. showed her route on 24 January 2000 and indicated the cellar of the house in Partizanskaya Street where she had first seen the wounded applicant, two military roadblocks (still functioning at that time), the former hostel of a radio manufacturing plant in which a detachment of OMON troops from North Ossetia had been stationed at the relevant time and, finally, the house at 204 Koltsova Street where she had found the bodies of her sister and Nura T.
62. In 2003 and 2004 the investigators from the Staropromyslovskiy District Prosecutor's Office again examined the house and courtyard at 204 Koltsova Street, but found nothing of interest.
63. The investigation sent dozens of requests and collected various pieces of information relating to the participation of military units of the Ministry of Defence and the Ministry of the Interior in operations in the Staropromyslovskiy district of Grozny in January 2000.
64. In June 2000 the military prosecutor requested the chief of staff of the United Group Alignment (UGA) (начальник штаба ОГВ), the chief of staff of the Internal Troops Alliance in the Northern Caucasus (начальник штаба группировки ВВ МВД РФ на территории Северо-Кавказского региона) and the chief of staff of the Northern Caucasus military circuit to submit copies of the combat situation maps and situation reports for Grozny and, in particular, Staropromyslovskiy district for 21 and 22 January 2000.
65. In July 2000 the military prosecutor again requested the chief of staff of the UGA, the chief of staff of the Internal Troops Alliance in the Northern Caucasus and the head of the mobile detachment of the Ministry of the Interior in Grozny (мобильный отряд МВД РФ г. Грозный) to identify the exact location of their respective units at the relevant time, to identify the commanding officers and to retrieve combat situation maps, situation reports and mission orders and submit information relating to the vehicles used, including APCs, and the types and numbers of weapons.
66. On 4 June 2000 the Grozny Department of the Federal Security Service notified the investigation that they had no information relevant to the case. It appears that in July 2000 the headquarters of the UGA replied to the military prosecutor that no copies of the documents in question existed. On 30 July 2000 the headquarters of the Internal Troops Alliance in the Northern Caucasus replied that all the relevant information had been transferred to the central archives of the Internal Troops. On 15 August 2000 the chief of staff of the UGA replied that all information related to the counter-terrorist operation in the Northern Caucasus prior to 15 May 2000 had been forwarded to the archives of the Northern Caucasus military circuit. In June-July 2001 the archives of the Northern Caucasus military circuit and the central archives of the Internal Troops stated that they did not have the documents requested.
67. In January 2001 the headquarters of the Internal Troops of the Ministry of the Interior informed the investigation that on 21-22 January 2000 no detachments of the Ministry had been based or been operating in the Staropromyslovskiy district or the Tashkala settlement.
68. In October 2001 the investigation requested similar information from the commander-in chief of the Internal Troops and the archives of the Northern Caucasus military circuit. The archives again stated that they did not have the documents in question.
69. In November 2001 the investigation again requested the UGA to disclose information about the engagement of military units in the Staropromyslovskiy district on the relevant dates and to indicate which military unit had been based in the area of the former metal storage facility in the Tashkala settlement. The letter referred to the previous correspondence with the archives of the Northern Caucasus military circuit which denied receiving any such information from the UGA. Another request to identify the temporary and permanent positions of the military units in question was sent to the staff of the UGA in January 2002.
70. In August 2002 the investigation again requested the chief of staff of the Northern Caucasus military circuit to submit details about the deployment and positioning on 20-22 January 2000 in the Staropromyslovskiy district of 30 military units, the numbers of which had been previously communicated to the investigation. In September 2002 the staff responded that they had no information about the operations in question and submitted the addresses of the relevant military units.
71. In April 2002 the investigation requested access to the relevant documents at the headquarters of the UGA. The reply stated that the documents in question had either been transferred to the archives of the Northern Caucasus military circuit or been destroyed.
72. In the meantime, in August 2000, having obtained a list of all the military units involved in operations in Grozny between December 1999 and February 2000, the investigators requested the chief of staff of the Internal Troops Alliance in the Northern Caucasus and the chief of staff of the UGA to submit detailed information about the participation of these military units in operations in the Staropromyslovskiy district. The investigation received replies from the relevant authorities containing some of the requested information. On the basis of these, the investigators sent dozens of requests to the current locations of the military units and to the military prosecutors in those regions. The investigation also forwarded a number of requests to the relevant civilian prosecutors and the regional departments of the interior whose detachments had been deployed in Grozny in the winter of 2000.
73. It appears that all the military and interior servicemen questioned about their participation in the operations in Grozny denied that their detachments had taken part in operations in or near Koltsova Street and Pugacheva Street. In particular, the commander of the OMON from North Ossetia wrote to the investigators and stated that their servicemen had not been on mission in Chechnya between December 1999 and January 2000. Other military units replied that they had no information relevant to the investigation of the criminal case.
74. In May and June 2002 the military prosecutor in Budennovsk, Stavropol region, reviewed the operation reports, orders and log book of the 205th motor rifle brigade (205 омсбр) for the period between December 1999 and February 2000 and concluded that they contained no information relevant to the investigation of the criminal case. Two officers of that military unit stated that their unit had been engaged in the Staropromyslovskiy district in January 2000, but that by 22 January they had advanced to the centre of the city. They stated that their unit had no APCs and that their servicemen had not been involved in patrolling the territory either on their own or in cooperation with other military units. They denied having any information about the attack on the applicant or any other attacks on civilians.
75. The Chechnya Prosecutor's Office also attempted to identify the relevant military units while investigating the murders of civilians. In December 2003 the staff of the Northern Caucasus military circuit forwarded to the Staropromyslovskiy District Prosecutor's Office information about the military operations in the district in January and February 2000, which stated that the 205th motor rifle brigade had been involved in operations in the Staropromyslovskiy district from 1 January to 13 February 2000. On 17-22 January 2000 the brigade had been stationed in Pugacheva Street.
76. In April 2004 the Chechnya Prosecutor's Office requested the military prosecutor of the UGA to provide it with the information concerning the relevant military units and to question UGA servicemen.
77. The investigation questioned several servicemen from the Staropromyslovskiy VOVD, who stated that their office had been set up on 7 February 2000. The servicemen from the office of the district military commander stated that their office had been set up on 18 February 2000. Neither office had any information relating to the events preceding these dates, and both were staffed by servicemen from different regions on short-term missions to Chechnya. They had no information relating to the crime, but stated that in January 2000 a group of the special police forces (OMON) from the Perm region and a group of servicemen from the Moscow Regional Department of the Interior had been deployed in the district.
78. In August 2001 and again in October 2001, the investigation requested the Staropromyslovskiy VOVD to submit information about the location and manning of roadblocks in the district on 21-22 January 2000.
79. In October and November 2001 the servicemen of the Staropromyslovskiy VOVD informed the investigation that a criminal case into the murder of two women and the wounding of the applicant had been opened by the Grozny Town Prosecutor's Office in 2000. They also stated that the applicant and her relatives did not live in the district and could not be found, and that they had not identified any witnesses to the crime.
80. In December 2001 the head of the Staropromyslovskiy district department of the interior (ROVD) informed the military prosecutor that the killings in question had been committed by a group of servicemen stationed at the relevant time in Derzhavina Street. He gave the family name of Nura T., and stated that her body had been buried by her relatives in Achkhoy-Martan in 2000. He also stated, in November 2001, that no witnesses to the crimes could be identified in view of the time that had elapsed, and that the applicant did not live at her permanent address.
81. The military investigation then requested information about the case from the Grozny Town Prosecutor's Office; however, it appears that no reply was received.
82. In April 2002 the head and deputy head of the Staropromyslovskiy ROVD testified about the events of January and February 2000. Both stated that they had arrived in the district around 22 January 2000 with the troops, that they were aware of the applicant's case and that it was one of many instances of servicemen killing civilians in the district. The head of the Staropromyslovskiy VOVD stated that he was aware of about 40 similar cases in the district, all committed in the same style – people shot with automatic rifles in courtyards and garages. Both servicemen also spoke of widespread looting committed by servicemen who had been conducting house-to-house searches. The witnesses testified that, according to their information, the crimes against civilians had been committed by servicemen of the Ministry of the Interior, most probably by a consolidated team of special police forces (SOBR) of the North-Western region, which had included servicemen from the Leningradskiy region and Komy Republic. The witnesses described them as well-built men aged more than 25, dressed in various types of camouflage and clearly distinguishable from the military units, which were usually staffed by younger conscripts. They stated that various detachments of the Ministry of the Interior had been stationed in the district and had refused to cooperate with the newly established VOVD, in contrast to the military units who had maintained stricter discipline and better control of their troops.
83. The investigation questioned a number of local residents of the Staropromyslovskiy district in an attempt to find witnesses to the attack on the applicant.
84. In August 2000 the investigation questioned Galina P. (born in 1937), who stated that in the winter of 1999-2000 she had remained in Grozny. She had moved in to the Tangiyevs' house in Derzhavina Street, where nine people were staying in the cellar, and remained there until 24 December 1999. They had then moved to another house at 144 Pugacheva Street, because the shelling had become too intense and the first house had been damaged. About sixty people, mostly elderly, had stayed in the big cellar at 144 Pugacheva Street. The Chechen fighters had left their district around 18 December 1999. The witness testified that the federal soldiers had regularly visited their cellar and forced the inhabitants to help them retrieve the wounded and dead. On 1 or 2 January 2000 the three youngest men from the cellar (aged below 50) had been taken away by soldiers and later found dead. The witness described the soldiers as wearing blue-grey camouflage uniforms. She also testified that on 10 January 2000, along with the two Tangiyev sisters, she had visited the Tangiyev's house, where four persons had been staying: Abdul-Vagap Tangiyev, his wife Khirzhan Gadaborsheva, his brother Ismail Gadaborshev and an elderly woman, “Valya”. They had found the bodies of Mr Tangiyev and Valya in the house with gunshot wounds; the cellar was closed up and burning. A neighbour told them to leave because the killers could return, and later told them that he had buried the four bodies in the courtyard. On the same day, 10 January 2000, the witness had left for Ingushetia.
85. In 2000, on the basis of this information, the military investigators requested the Grozny Town Prosecutor's Office to provide them with information about the murder of three members of the Tangiyev family and the woman named Valentina. It appears that no reply was received.
86. Within the framework of criminal case no. 12038 concerning the murders in the Staropromyslovskiy district, the Grozny Town Prosecutor's Office questioned Anna Politkovskaya, the author of the article “Freedom or Death”. She testified that in February 2000 she had been in Ingushetia and in the Staropromyslovskiy district of Grozny, where she had interviewed several witnesses to the killings and relatives of the deceased. She had also interviewed the applicant in the hospital in Ingushetia, and the article contained a piece about the attack on her. Mrs Politkovskaya stated that in their interviews several witnesses had referred to the “205th brigade” as being responsible for the murders.
87. On 20 August 2001 an expert report was drawn up on the basis of the applicant's medical file from the hospital. It stated that the applicant suffered from gunshot wounds to the left shoulder and neck that could have been sustained in the circumstances described.
88. In September 2001 the Grozny Town Prosecutor's Office also ordered a medical examination of the applicant while investigating criminal case no. 20138 (mass murders in the Katayama settlement) and sought the relevant medical documents from Sunzhenksiy Hospital. Similar requests were again sent in 2003.
89. In October 2001 the Sunzhenskiy district hospital confirmed to the military prosecutors that the applicant had remained there from 24 January to 13 March 2000 with gunshot wounds.
90. Several decisions were issued by the investigation granting the applicant victim status in the proceedings. None of them was countersigned by the applicant.
91. Between May 2000 and August 2006 the case was adjourned and reopened on sixteen occasions. In their decisions the supervising military and civilian prosecutors criticised the investigation as being “carried out at a low professional level”, “superficial and incomplete” and “failing to take the necessary steps to identify the culprits”.
92. The case file reviewed by the Court concludes with the order issued by the Staropromyslovskiy District Prosecutor on 17 August 2004 for the investigation to be reopened and a number of tasks to be performed, including questioning the applicant and granting her victim status, identifying the culprits, carrying out the exhumation of the bodies and preparing forensic expert reports.
93. In 2004 the applicant submitted a number of documents relating to the events of January 2000. The main documents of relevance are as follows:
94. The applicant's story was related in a number of Russian and international publications submitted by the applicant. She was also cited in the Human Rights Watch and Memorial reports of February 2000 concerning the murders of civilians in the Staropromyslovskiy district.
95. On 9 February 2001 Human Rights Watch issued a memorandum on the state of the national investigation into human rights and international humanitarian law violations in Chechnya. The report stated that the investigation into the mass murder of civilians in Grozny, including the applicant's case, was not being conducted effectively and had produced no results. The report deplored the situation of impunity and called upon the authorities to carry out a proper investigation into the attacks on civilians.
96. In a letter dated 25 April 2003 the deputy Prosecutor General Mr Fridinsky replied to a request for information sent by Mr Kovalev, a member of the State Duma. The letter contained information relating to the prosecution of army servicemen in Chechnya for crimes committed against civilians. According to that letter, since the beginning of the “counter-terrorist operation”, 58 indictments had been forwarded to the courts by the military prosecutors and 74 persons had been indicted. Of those, 12 cases related to murder, 13 to theft, four to abuse of power and five to reckless driving of military vehicles. 51 persons had been found guilty, of whom seven were officers, 22 were professional soldiers and sergeants, 19 were conscript soldiers and three were non-commissioned officers. In addition, the Chechnya Prosecutor's Office brought 17 charges against 29 servicemen of the Ministry of the Interior for crimes against the civilian population. The list of cases attached to the letter showed that in the majority of cases the sentences were conditional or had been lifted under an amnesty.
97. The applicant submitted an extract from the book “My War” by General Gennady Troshev, who at the relevant time had been the Commander of the Eastern Direction of the UGA in Chechnya (командующий восточным направлением Объединенной группировки Российских федеральных войск в Чечне). The book stated that by 3 January 2000 all major parts of the Staropromyslovskiy district of Grozny were under the control of Russian forces.
VIOLATED_ARTICLES: 13
2
